Title: To James Madison from Gabriel Duvall, 28 April 1800
From: Duvall, Gabriel
To: Madison, James


Dear sir,
Annapolis, 28 April 1800.
The subject of the approaching election of president & Vice-president induces me to address a few lines to you. It begins to engage the attention of the people. In this district, Mr. J. T. Chase & myself are the Candidates. The Governmental party has selected the most popular man on their side, and every exertion will be made to obtain success. I cannot say with any certainty what the result will be. My friends are sanguine, but at present I can see nothing more than a bare probability of success. It is probable we shall have much Newspaper controversy, and the charges which the enemies of Mr. Jefferson expect will more materially affect his election, are, the letter to Mazzei, and Irreligion.
I have never yet understood that Mr. Jefferson acknowledged himself the author of that letter. I know nothing relative to it more than that I have seen extracts, without date, published in the Newspapers & other places. From these extracts it is not easy to discover the author’s meaning. Taking it for granted that if Mr. Jefferson is the author, the fact is known to You, I wish to be informed (if you have no objection) of the time when it was written, & the circumstances which gave rise to it. My object is to be prepared to meet & expose any charges that may be made against a character which I admire & respect, & which I consider as second to none in the United States. The charge of Irreligion I have always considered as unfounded and ridiculous. We owe it to the depravity of the times that the merits of the Candidates for an office of such high trust cannot be temperately discussed by their opponents. It is to be regretted that they so often descend to the meanness of reviling.
There is no man in the union more opposed to many of the measures of administration than I am: and the unrelenting severity with which the judiciary are daily executing the sedition act fills me with horror. Without a change of men, no rational man can expect a change of measures. To effect that change as speedily as possible, no endeavours of mine shall be wanting.
I presume that there is almost a certainty of the success of the republican ticket in Virginia. I am with great respect & Esteem, your obedt. Sert.
G. Duvall.
